STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
                                                                    March 7, 2017
In re K. IRISH, Minor.
                                                                    No. 334419
                                                                    Kent Circuit Court
                                                                    Family Division
                                                                    LC No. 14-053923-NA


                                       AFTER REMAND

Before: MURPHY, P.J., and SAWYER and SWARTZLE, JJ.

PER CURIAM.

       Following a remand ordered by us for the trial court to address the best interests of the
minor child, KI, in light of KI’s placement with his maternal aunt, the trial court again
terminated respondent father’s parental rights, concluding that KI’s best interests are served by
termination despite the relative placement. We affirm.

       We previously held that the trial court did not clearly err by finding that MCL
712A.19b(3)(g) was proven by clear and convincing evidence and that reasonable efforts were
expended to reunify father and KI. In re Irish Minor, unpublished opinion per curiam of the
Court of Appeals, issued February 14, 2017 (Docket No. 334419), pp 2 and 5. After reciting the
applicable authorities, we then ruled as follows concerning KI’s best interests:

                Here, the record reflects that the trial court, when rendering its very
       lengthy and thoughtful ruling from the bench regarding the ground for termination
       and KI’s best interests, referenced the child’s placement with the foster parents
       multiple times. The trial court was also keenly aware from the testimony at the
       termination hearing and from earlier proceedings that the foster parents were the
       child’s maternal aunt and her partner. The court, in the context of addressing KI’s
       best interests, found that the child was flourishing in foster care, that he had
       developed a bond with his foster parents, that he was in need of permanence,
       stability, and finality, with no indication that father could so provide, that the
       foster home had advantages over father’s home, and that father still had issues
       with domestic violence, drug use, and anger management. We conclude that there
       was no clear error in regard to these particular findings. However, as conceded by
       the prosecutor on behalf of the DHHS, the trial court failed to “explicitly address”
       whether termination was appropriate in light of the child’s placement with his

                                               -1-
       maternal aunt. Accordingly, we vacate the trial court’s best-interest ruling and
       remand for a ruling, within 28 days of the release of this opinion, that explicitly
       addresses whether termination is appropriate in light of the child’s placement with
       his maternal aunt. [Irish Minor, unpub op at 6.]

       On remand, the trial court issued an extensive written opinion addressing the best-interest
question, ruling in part:

               The Respondent Father’s failure to make any progress on his substance
       abuse issues, domestic violence and anger, together with the clear need for this
       child to have permanence, stability and finality in light of his long-term temporary
       placement with his aunt, leaves this court with the firm belief that it is in the
       child’s best interests to terminate the parental rights of the father even in light of
       his relative placement. . . .

               Moreover, the caseworker testified the Respondent Father could never
       sustain adequate housing which could be evaluated by the agency for its
       appropriateness to care for the minor child. This court has no reasonable
       expectation that the Respondent Father can resolve his conditions and sustain
       appropriate housing within a reasonable period of time to properly care for and
       attend to the well-being of his minor child. It is not in the child’s best interests to
       await indefinitely for Respondent Father to comply with and benefit from his
       Parent Agency Agreement, notwithstanding the child’s placement with his
       maternal aunt, and termination is in the child’s best interests.

        We hold that the trial court did not clearly err in ruling that the best interests of KI are
served by terminating father’s parental rights regardless of KI’s placement with his maternal
aunt. MCL 712A.19b(5); MCR 3.977(K); In re Olive/Metts Minors, 297 Mich App 35, 41-42;
823 NW2d 144 (2012); In re Hudson, 294 Mich App 261, 264; 817 NW2d 115 (2011). The trial
court’s reasoning was valid and sound, and we find no basis to disrupt the ruling.

       Affirmed.



                                                              /s/ William B. Murphy
                                                              /s/ David H. Sawyer
                                                              /s/ Brock A. Swartzle




                                                -2-